COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

                                                 §
EX PARTE                                                       No. 08-13-00194-CR
                                                 §
                                                                 Appeal from the
RODNEY RAMIREZ.                                  §
                                                               327th District Court
                                                 §
                                                             of El Paso County, Texas
                                                 §
                                                          (TC# 59793-327-3 (900D08595))
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal for want of jurisdiction. We further order this

decision be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF JANUARY, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.